Citation Nr: 0935528	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated at 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May, 2008, rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran, who had active service from July 1967 to July 
1970, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


FINDING OF FACT

The Veteran's service-connected PTSD is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  


CONCLUSION OF LAW

The criteria for a disability rating for PTSD in excess of 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in October 2007 and June 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. Under this regulatory 
provision:

A 50 percent disability rating is warranted if the 
Veteran experiences occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when 
the Veteran experiences occupational and social 
impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure or irrelevant; near- continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work 
like setting); inability to establish and maintain 
effective relationships.

A 100 percent disability rating is warranted for 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent ability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of closest relatives, own 
occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.)  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.

The record contains VA treatment records from September 2005 
to March 2006, and these records show treatment for the 
Veteran's PTSD.  Those records contain GAF scores of 50.

The Veteran was afforded a VA examination in February 2008.  
The Veteran noted that he had been married once and divorced 
once.  He reported that he gets along "okay" with his 
daughters.  Upon examination, he appeared clean, neatly 
groomed, and appropriately dressed with no remarkable 
psychomotor activity.  His speech was impoverished, soft or 
whispered, slow, and coherent.  His attitude was cooperative 
and relaxed and his affect was appropriate.  The Veteran 
described his mood as lousy.  The Veteran evidenced 
computation and concentration difficulties when attempting to 
do serial sevens and to spell a word backwards and forwards.  
He was however able to recall three out of three objects 
after a five minute delay.  He was fully oriented to time, 
place, and person.  His thought process and content were 
unremarkable with no delusions apparent.  The Veteran's 
judgment showed that he understands the outcome of behavior.  
His intelligence was below average.  The Veteran's insight 
was poor in that he does not understand that he has a 
problem.  The Veteran did report insomnia.  He had no 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, homicidal thoughts, or suicidal thoughts.  He 
did have poor impulse control.  Although he noted no episodes 
of violence, he suggested that he is easily irritated, easily 
aggravated, and waveringly angry.  His remote memory was 
mildly impaired, but his recent and immediate memory was 
normal.  He reported recurrent and intrusive distressing 
recollections of the traumatic event, including images, 
thoughts, perceptions, recurrent distressing dreams, and 
acting or feeling as if the traumatic event were recurring.  

The examiner noted that the Veteran puts forth effort to 
avoid thoughts, feelings, or conversations associated with 
the trauma, and activities, places, or people that around 
recollections of the trauma and that he has markedly 
diminished interest or participation in significant 
activities and a feeling of detachment or estrangement from 
others.  He showed a restricted range of affect.  He reported 
difficulty falling or staying asleep, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  He indicated that his 
symptoms are constant, mild to moderate, and last seconds at 
a time.  Upon testing, the Veteran showed some protocols 
consistent with a diagnosis of PTSD.  The remainder of his 
protocols were consistent with a somatoform disorder, a 
severe personality disorder, dependence on alcohol, and an 
alcohol induced mood disorder.  The Veteran was not currently 
employed.  He has been unemployed for more than 20 years.  

The examiner diagnosed the Veteran with chronic mild to 
moderate PTSD, a pain disorder associated with both 
psychological factors and a general medical condition, 
alcohol dependence self reported to be in remission, and 
alcohol induced mood disorder.  He also diagnosed a 
personality disorder not otherwise specified with prominent 
dependent and schizoid features.  A GAF of 55 was recorded.  
The examiner noted that while there is support for PTSD signs 
and symptoms, there are also comorbid disorders which 
negatively impact upon the Veteran's functional state and 
quality of life.  His pain disorder is independently 
responsible for impairment in psychosocial functioning and 
would tend to make him more easily excitable and 
dysfunctional when he is under stress.  His mood disorder is 
independently responsible for impairment in his social 
adjustment and results in a lowered quality of life.  

The examiner continued stating that there is no total 
occupational and social impairment due to PTSD symptoms.  The 
symptoms also do not result in deficiencies in judgment, 
thinking, family relations, work, mood, or school.  The 
symptoms do not cause reduced reliability and productivity.  
There is no occasional decrease in work efficiency and no 
intermittent periods of inability to perform occupational 
tasks due to PTSD signs and symptoms.  There are PTSD signs 
and symptoms that are transient or mild and decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  The example provided 
notes that the Veteran is no longer in treatment and his 
memory, attention, and concentration are intact.  While there 
are signs of mild to moderate PTSD, there does not appear to 
be anything which is new and there are comorbid mental health 
disorders which also negatively impact upon his social and 
occupational functioning.   

After considering the totality of the pertinent evidence, the 
Board is compelled to conclude that the preponderance of the 
evidence is against entitlement to the next higher rating of 
70 percent.  The evidence affirmatively shows that the 
majority of symptoms listed for a 70 percent rating under 
Code 9411 have not been demonstrated, nor have any minority 
of symptoms listed been deemed severe enough to warrant a 
higher rating.  

To warrant a 70 percent disability rating, the evidence must 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record for the period of time on appeal 
includes the VA treatment records and the report if the VA 
examination in February 2008.  At the time of the VA 
examination the examiner noted that the Veteran's symptoms do 
not result in deficiencies in judgment, thinking, family 
relations, work, mood, or school as required by the 70 
percent criteria.  In addition, the Veteran had no suicidal 
ideation, obsessive or ritualistic behavior, or panic 
attacks.  His speech was described as impoverished, soft or 
whispered, slow, and coherent, at no point described as 
illogical, obscure, or irrelevant.  The examiner noted no 
spatial disorientation.  Regarding personal appearance and 
hygiene, the Veteran appeared clean, neatly groomed, and 
appropriately dressed with no remarkable psychomotor 
activity.  Regarding relationships, the Veteran reported that 
he had been divorced once, but that his relationship with his 
daughters was "okay."

The Board acknowledges that the Veteran has impaired impulse 
control and difficulty adapting to stressful circumstances.  
Although the Veteran noted no episodes of violence, he 
suggested that he is easily irritated, easily aggravated, and 
angry at an average level.  Also, the examiner noted PTSD 
signs and symptoms that are transient or mild and decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  Although the 
Veteran has such impaired impulse control and difficulty 
adapting to stressful circumstances, they are, as described 
by the examiner, mainly transient or mild.  The examiner 
specifically opined that, while there are signs of mild to 
moderate PTSD, there does not appear to be anything which is 
new and there are comorbid mental health disorders which also 
negatively impact upon his social and occupational 
functioning.  The Board finds that the symptomatology does 
not warrant a disability rating in excess of 50 percent 
disabling.  

The Board also recognizes the GAF scores of 50 and 55 
reported during the course of this appeal.  Theses scores 
suggest only moderate impairment and correspond to the 
opinion of the VA examiner.  The GAF scores are therefore 
consistent with the Veteran's current rating of 50 percent 
disabling.  The clear preponderance of the evidence is 
against a finding that the disability picture more nearly 
approximates the criteria for the next higher rating of 70 
percent. 

Finally, in Thun v. Peake, 22 Vet.App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops. 
 
If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id. 
 
In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.   Finally, in 
making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence with regard to the adverse 
determination in this decision.  The preponderance of the 
evidence is against finding entitlement to any increased 
rating in this appeal.  To that extent, as the preponderance 
of the evidence is against the claim, the benefit-of-the- 
doubt doctrine does not apply and the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet.App 49 (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


